DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The Applicant has amended claims 1-2, 5-6, and 8-9.  Claims 3-4 and 10 were previously cancelled.  Claims 1-2, and 5-9 are pending and presented for examination.

Response to Applicant’s Remarks
Applicant’s remarks have been fully considered and are addressed as follows:
a.	35 U.S.C. § 112(a) Rejection:  Applicant’s amendment to claims 1 and 9 overcomes the rejection of claims 1-2 and 5-9 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The rejection is hereby withdrawn.

b.	Pending Claims Define Patentable Subject Matter:  Applicant submits that Urhahne US 20140365062 A1 (“Urhahne”) in combination with Abe et al. 2017/0334452 A1 (“Abe”) fails to disclose the limitations of claims 1, 2, and 5 as amended; Urhahne in combination with Abe and Carvajal US 2011/0113368 (“Carbajal”) fails to disclose the limitations of claims 5-7 and 9 as amended; and Urhahne in combination with Abe and Kirsch US 2016/0152180 (“Kirsch”) fails to disclose the limitations of claim 8 as amended.
a posture monitoring sensor . . . being configured to determine whether the driver is in a predetermine posture, as claimed, because “Urhahne describes a determination of a vehicle driver’s capability of monitoring the autonomous driving mode” and “a vehicle driver’s capability of monitoring an autonomous driving mode is not indicative of a poster of the vehicle driver.” REM 6-7 (emphasis omitted).  This argument is not persuasive for the following reasons.
a. As discussed below in the Claim Interpretation section the posture monitoring sensor claimed and the hand sensor claimed are indistinguishable.  While the Specification makes numerous references to a posture monitoring sensor 54, monitoring the posture of the driver is only based on the hand sensor 16.  There is no separate sensor that is capable of monitoring the positon or bearing of the body that is separate from detecting the hand of the driver.  
b. Claim 1 claim, as amended, further supports the conclusion that the driver’s posture is only determined by the driver’s hand position.  Clm 1 (determine whether the driver is in a predetermined posture defined by the hand of the driver being placed at the position [where the driver can reach the hand sensor]) (emphasis added).
	Applicant also argues that Urhahne fails to disclose the newly added recitation not present the alert information in response to the hand sensor sensing the hand at the position.  As discussed below, this negative limitation is not supported by Applicant’s original disclosure.  Further, if it is the Applicant’s position that the positive recitation of an alert when the hand sensor does not sense the hand inherently includes not sending an alert or it would be obvious to a person of ordinary skill in the art not to send the alert, then Urhahne would also read on this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5- 8 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claim 1:
	Applicant has amend claim 1 to include the negative limitation not present the alert information in response to the hand sensor sensing the hand at the position and argues that this limitation is supported by:
	
    PNG
    media_image1.png
    190
    714
    media_image1.png
    Greyscale

REM 7.
alert information [is not presented] as is recited in amended claim 1.
	Accordingly, claim 1 (as amended) adds new matter. 

As per Claims 2, 5-8:
	These claims depend upon claim 1 and do not cure the deficiencies of claim 1.  Accordingly, claims 2 and 5-8 are also rejected under 35 U.S.C. §112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

As per Claim 6:
	Claim 6 depends from claim 5.  Claim 5 requires that the user control input device is provided in the vicinity of the hand sensor.  Whereas claim 6 requires the user control input device is provided in the hand sensor.  Claim 6 is an improper depend claim because the user control device cannot be both in the vicinity of the hand sensor (near) and provided in the hand sensor (inside or within).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claims 1 and 9 recite a posture monitoring sensor including a hand sensor.  Applicant’s specification assigns reference number “54” to the posture monitoring sensor (¶¶ [0014], [0017]) and reference number “16” to the hand sensor (¶¶ [0017], [0018]).  Applicant’s drawings show that reference numbers “54” and “16” point to the same thing.  See FIGS. 1, 3-6.  FIG. 3 copied below provides an example.
[AltContent: textbox (hand sensor)][AltContent: textbox (posture monitoring sensor)][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    543
    455
    media_image2.png
    Greyscale


	For these reasons, the posture monitoring sensor claimed and the hand sensor are indistinguishable.  That is, that is prior art that reads on the hand sensor also reads on the posture monitoring sensor.  Further, since posture is determined only by sensing the hand of the driver, prior art the that sensing the hand of the driver reads on the recitation the posture monitoring sensor being configured to determine whether the driver is in a predetermined position defined by the hand of the driver . . . . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne US 20140365062 A1 (“Urhahne”) in view of Abe et al. 2017/0334452 A1 (“Abe”) and Crago US 20080201994 A1 (“Crago”).

As per Claim 1: 
Urhahne discloses [a] driving assistance device for a vehicle provided with an automatic driving mode and a manual driving mode, the device comprising [at least see Urhahne FIG. 1 (S1 driving); ¶¶ 15-16 disclosing an autonomous driving mode and determining if the driver is capable of assuming control of the motor vehicle].
Abe teaches an arm rest on which a driver seated at a seat rests an arm [at least see Abe FIGS. 4A-4B; 17A-17B; ¶¶ 73, 159 disclosing an arm rest 89 incorporated into a reclining driver’s seat 87].
Crago teaches a posture monitoring sensor including a hand sensor that senses whether a hand of the driver is placed at a position where the driver can reach the hand sensor while the driver rests the arm on the arm rest [at least see Crago FIG. 6 (70, 71); ¶¶ 28, 29 teaching a joystick controller for a vehicle that includes a deadman switch].  
Note the recitation while the driver rests the arm on the arm rest [does not positively limit claim 1 because the recitation (a) merely reflects an intended use of the hand sensor (the driver resting his/her arm on the arm rest); (b) the hand sensor claimed does not actually detect the driver’s arm on the arm rest; (c) the hand sensor would also detect the driver’s hand when the driver’s arm is not on the arm rest].
while the driver rests the arm on the arm rest because auxiliary operator disclosed in Abe is positioned in the arm rest and when any of the disclosed auxiliary operators are operated by driver the driver’s arm could rest on the arm rest.
Crago in combination with Abe teaches the hand sensor being provided in the arm rest [Crago FIG. 6 (70, 71); ¶¶ 28, 29 (joystick controller for a vehicle with a deadman switch) and Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 131, 133-134, 151 (that teaches an auxiliary operator that alternatively may be a control lever (joystick) and armrest relative position controller (174) configured to control a drive unit (38) so that a position of the armrest relative to the occupant sitting on the driver's seat varies between the automated driving executed by the driving controller and the manual driving].
Crago teaches the posture monitoring sensor being configured to determine whether the driver is in a predetermined posture defined by the hand of the driver being placed at the position [at least see Crago FIG. 6 (70, 71); ¶¶ 28, 29 teaching a joystick controller for a vehicle that includes a deadman switch].
Urhahne teaches an information presentation interface including at least one of a speaker and a display [at least see Urhahne Abstract (warning signals); ¶¶ 5, 6 (warning escalation strategy), ¶ 8(visual and acoustic warnings)], the information presentation interface being configured to present alert information when the . . . sensor does not sense the . . . beyond a predefined period of time in the automatic driving mode [at least see Urhahne ¶¶ 8, 16 that teaches during the autonomous driving that a request to activate the dead man's switch has not been rescinded after a time interval, distance interval or other interval repeated warning of the vehicle driver occurs that includes a warning escalation strategy that comprises a series of successive steps which can also be carried out in an overlapping fashion, wherein the vehicle driver is firstly warned by means of warning signals with increasing intensity, for example visually and/or acoustically].
hand sensor.
However, as discussed above Crago teaches a deadman switch hand sensor [Crago FIG. 6 (70, 71); ¶¶ 28, 29 teaching a joystick controller for a vehicle that includes a deadman switch].
Urhahne teaches the alert information including a prompt for the driver to change a current posture of the driver to the predetermined posture [at least see Urhahne FIG. 1; ¶¶ 5, 11, 15-16 that teaches a warning escalation strategy when the vehicle driver fails to activate a dead man’s switch wherein the dead man’s switch can be a dedicated switch],
Note that Urhahne reads on this limitation because per Applicant’s specification change a posture of the driver includes touching/manipulating the controller.
Urhahne teaches not present the alert information in response to the hand sensor sensing the hand at the position [at least see Urhahne ¶ 5 (a dedicated switch), ¶ 15 (a warning escalation strategy is started and is ended as soon as the vehicle driver activates the dead man's switch)].  
As a result, Urhahne discloses changing a motor vehicle that is operating in an autonomous travel mode to a safe state when the driver of the motor vehicle fails to operate a deadman which when the vehicle is operating in the autonomous mode, Abe teaches a vehicle auxiliary controller that includes a lever controller located in an arm rest and Crago teaches a deadman switch on a vehicle control lever.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in 

As per Claim 2: 
Urhahne in combination with Abe and Crago discloses [t]he driving assistance device according to claim 1, and Crago further teaches wherein the hand sensor senses that finger of the driver is in contact with the sensor [at least see Crago FIG. 6 (71); ¶ 29 (deadman button 71)]
Abe also teaches wherein the hand sensor senses that finger of the driver is in contact with the sensor [at least see Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 131, 133-134, 151 that discloses auxiliary operator 90 may be one or more buttons, or alternatively may be a lever (joystick), arrow keys, dial keys, a sliding operator, or the like]. 
Note: Control input operators sense the finger of the operator when the operator provides input to the control mechanism.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in Abe while in a relaxed position, and to add a deadman switch to the control lever in Abe as taught by Crago because this would keep all the vehicle controls in a single location when the vehicle is operating in an autonomous mode and would relieve the driver of the requirement to provide input via the accelerator or steering as disclosed in Urhahne.

As per Claim 5:
Urhahne in combination with Abe and Crago discloses [t]he driving assistance device according to claim 1, and Urhahne discloses a dead man’s switch that a driver must activate while the vehicle is in an autonomous mode and Urhahne implies but does not specifically disclose further comprising a user control input device capable of changing a traveling track in the automatic driving mode.
However, Abe teaches this limitation [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane.  Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the operator switching unit 176 performs the above control upon accepting operation made with these auxiliary operators 90A to 90D.].
As a result Urhahne discloses the sensor and Abe teaches the user control input device, but neither Urhahne nor Abe specifically disclose the specific placement of the control input device relative to the sensor.  
However, Crago teaches the user control input device provide in the vicinity of the hand sensor [at least see Crago FIG. 6 (71); ¶ 29 (deadman button 71)].
 it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the dead man switch disclosed in Urhahne to the arm rest in the proximity of the auxiliary controller taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of operating the auxiliary controller in Abe while in a relaxed position. 


As per Claim 6:
Urhahne in combination with Abe and Carvajal discloses [t]he driving assistance device according to claim 5, and Crago further teaches wherein the user control input device is provide in the hand sensor [at least see Crago FIG. 6 (71); ¶ 29 (deadman button 71)].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in Abe while in a relaxed position, and to add a deadman switch to the control lever in Abe as taught by Crago because this would keep all the vehicle controls in a single location when the vehicle is operating in an autonomous mode and would relieve the driver of the requirement to provide input via the accelerator or steering as disclosed in Urhahne.

Claims 5 and 6 (in the alternative) and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne in combination with Abe and Crago as applied the Claim 1 above and further in view of Carvajal et al. US 2011/0113368 A1 (“Carvajal”).

As per Claim 5 in the Alternative:
Urhahne in combination with Abe and Crago discloses [t]he driving assistance device according to claim 1, and Urhahne discloses a dead man’s switch that a driver must activate while the vehicle is in an autonomous mode and Abe further discloses further comprising a user control input device capable of changing a traveling track in the automatic driving mode [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane.  Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the operator switching unit 176 performs the above control upon accepting operation made with these auxiliary operators 90A to 90D.].
As a result Urhahne discloses the sensor and Abe teaches the user control input device, but neither Urhahne nor Abe specifically disclose the specific placement of the control input device relative to the sensor.  
In the alternative, Carvajal teaches the user control input device is provided in the vicinity of the sensor  [at least see Carvajal FIGS. 7b, 8, 10; ¶¶ 34, 65-66, 80 which teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons].
	As a result, Urhahne discloses a dead man’s switch for an autonomous vehicle, Abe teaches a vehicle that has an manual driving mode and automatic driving mode and an armrest 

As per Claim 6 in the Alternative:
Urhahne in combination with Abe and Carvajal discloses [t]he driving assistance device according to claim 5, and Carvajal further discloses wherein the user control input device is provide in the sensor [at least see Carvajal FIGS. 7b, 8, 10; ¶¶ 34, 65-66, 80 which teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons].
	As a result, Urhahne discloses a dead man’s switch for an autonomous vehicle, Abe teaches a vehicle that has an manual driving mode and automatic driving mode and an armrest (auxiliary) vehicle user interface for an controlling the vehicle when the vehicle is in the automatic driving mode and Carvajal teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons.  Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the armrest (auxiliary) vehicle user interface disclosed in Abe with the user interface taught by Carvajal because both types of input devices were available at the time the Applicant filed his/her claimed invention and therefore the selection would simply be a design choice.



As per Claim 7:
Urhahne in combination with Abe and Carvajal discloses [t]he driving assistance device according to claim 5, and Abe further discloses wherein the user control input device includes an annular user control ring or a joystick [at least see Abe FIGS. 3, 4A-4B, 13, 15, 18; ¶¶ 6, 68, 71, 131, 133-134, 151 that discloses auxiliary operator 90 may be one or more buttons, or alternatively may be a lever (joystick), arrow keys, dial keys, a sliding operator, or the like], capable of changing a traveling track by tilting the annular user control or the joystick [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane. Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the operator switching unit 176 performs the above control upon accepting operation made with these auxiliary operators 90A to 90D.].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest and any one of the example auxiliary operators as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also maintaining road safety by ensuring that the driver is capable of using the auxiliary controller in Abe while in a relaxed position. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne in combination with Abe and Crago as applied the Claim 1 above and further in view of Kirsch US 2016/0152180 (“Kirsch”).

As per Claim 8:
Urhahne in combination with Abe and Crago discloses [t]he driving assistance device according to claim 1, but does not specifically disclose wherein [t]he hand sensor is provided with a sensing function for authenticating a personal identity of the driver.
However Kirsch teaches this limitation [at least see Kirsch FIG. 3; ¶¶ 43, 45 which discloses that sensors can be disposed in a steering wheel, seat, armrest or other component to detect physiological data associated with the one or more vehicle occupants"; and "Physiological data can also include... fingerprint data associated with a vehicle occupant"].
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the function of authenticating the personal identify of the driver as taught by Kirsch to the auxiliary control panel and dead man’s switch as taught by the combination of Urhahne, Abe, and Crago in order to identify the operator of the vehicle when the vehicle is operating in both the automatic mode and manual mode and thereby ensuring ensure safety when operating in the automatic mode by verifying that the driver has supervisory control over the automatic mode. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Urhahne in combination with Abe, Crago, and Carvajal.

As per Claim 9:
Urhahne discloses [a] driving assistance device for a vehicle provided with an automatic driving mode and a manual driving mode the device comprising [at least see Urhahne FIG. 1 (S1 driving); ¶¶ 15-16 disclosing an autonomous driving mode and determining if the driver is capable of assuming control of the motor vehicle].
an arm rest on which a driver seated at a seat rests an arm [at least see Abe FIGS. 4A-4B; 17A-17B; ¶¶ 73, 159 disclosing an arm rest 89 incorporated into a reclining driver’s seat 87].
Crago teaches a posture monitoring sensor including a hand sensor that senses whether a hand of the driver is placed at a position where the driver can reach the hand sensor while the driver rests the arm on the arm rest [at least see Crago FIG. 6 (70, 71); ¶¶ 28, 29 teaching a joystick controller for a vehicle that includes a deadman switch].  
Note the recitation while the driver rests the arm on the arm rest [does not positively limit claim 1 because the recitation (a) merely reflects an intended use of the hand sensor (the driver resting his/her arm on the arm rest); (b) the hand sensor claimed does not actually detect the driver’s arm on the arm rest; (c) the hand sensor would also detect the driver’s hand when the driver’s arm is not on the arm rest].
In addition, Abe reads on while the driver rests the arm on the arm rest because auxiliary operator disclosed in Abe is positioned in the arm rest and when any of the disclosed auxiliary operators are operated by driver the driver’s arm could rest on the arm rest.
Crago teaches the posture monitoring sensor being configured to determine whether the driver is in a predetermined posture in response to the hand sensor sensing that the hand of the driver being placed at the position [at least see Crago FIG. 6 (70, 71); ¶¶ 28, 29 teaching a joystick controller for a vehicle that includes a deadman switch].
Abe teaches a user control input device capable of changing a traveling track in the automatic driving mode [at least see Abe FIGS. 13; ¶ 77, 139 by pressing an auxiliary operator 90B, the vehicle occupant can perform control such as making the subject vehicle M move to the right or change lanes to the right of the current travel lane.  Further, by pressing an auxiliary operator 90D, the vehicle occupant can perform control such as making the subject vehicle M move to the left or change lanes to the left of the current travel lane.  When the armrest 89 is in a usable state (when the subject vehicle M is in the automated driving mode), for example, the 
Crago further teaches the user control input device being provided in the hand sensor [at least see Crago FIG. 6 (71); ¶ 29 (deadman button 71)].
Carvajal also teaches the user control input device being provided in the hand sensor [at least see Carvajal FIGS. 7b, 8, 10; ¶¶ 34, 65-66, 80 which teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons].
Urhahne discloses a controller that executes the automatic driving mode [at least see Urhahne FIG. 1 (S1 driving); ¶ 5 disclosing an autonomous driving mode].
Urhahne discloses wherein the controller continues execution of the automatic driving mode in response to the . . . sensor sensing [at least see Urhahne FIG. 1; ¶¶ 15, 20 that teaches ending the warning escalation strategy when it is determined that the driver has activated the dead man’s switch when in the autonomous driving mode].
	Crago teaches hand sensor of the posture monitoring sensor continuously sensing the hand at the position [at least see Crago FIG. 6 (71); ¶ 29 (deadman button 71)].
As a result, Urhahne discloses changing a motor vehicle that is operating in an autonomous travel mode to a safe state when the driver of the motor vehicle fails to operate a deadman which when the vehicle is operating in the autonomous mode, Abe teaches a vehicle auxiliary controller that includes a lever controller located in an arm rest, Crago teaches a deadman switch on a vehicle control lever, and Carvajal teaches a user interface that includes a touch surface and touch sensor that surrounds the navigation buttons. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dead man switch disclosed in Urhahne for ensuring that the driver of an autonomous motor vehicle is capable of assuming control and including a driver reclining mode that includes an arm rest as taught by Abe to improve driver comfort when the vehicle is operating in an autonomous mode, but also .

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668